 Case 2:18-cv-02391-GMN-GWF Document 11 Filed 02/05/19 Page 1 of 2



 1   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 2   E-mail: jfoley@hkm.com
 3   MARTA D. KURSHUMOVA, ESQ.
     Nevada Bar No. 14728
 4   E-mail: mkurshumova@hkm.com
     HKM EMPLOYMENT ATTORNEYS LLP
 5   1785 East Sahara, Suite 300
     Las Vegas, Nevada 89104
 6
     Tel: (702) 625-3893
 7   Fax: (702) 625-3893
     E-mail: jfoley@hkm.com
 8   Attorneys for Plaintiff
 9
10                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
11
      AUDREY SPENCER, an Individual,
12                                                    CASE NO.: 2:18-cv-02391-GMN-GWF
                          Plaintiff,
13
14    vs.                                                STIPULATION AND ORDER TO
                                                        EXTEND TIME FOR DEFENDANTS
15    STATE OF NEVADA, ex rel. SOUTHERN                    TO FILE A RESPONSE TO
      NEVADA REGIONAL HOUSING                              PLAINTIFF'S COMPLAINT
16    AUTHORITY, a State Agency.                               (Second Request)
17
                          Defendants.
18
19          IT IS HEREBY STIPULATED between Plaintiff AUDREY SPENCER (“Plaintiff”),
20   by and through her counsel of record, Jenny L. Foley, Ph.D., Esq. and Marta D. Kurshumova,
21
     Esq. of HKM EMPLOYMENT ATTORNEYS, LLP., and Defendant, SOUTHERN NEVADA
22
     REGIONAL HOUSING AUTHORITY (“Defendant”), by and through its counsel of record,
23
24   Theodore Parker, III, Esq. and Yadira R. Gibson, Esq. of the law firm Parker, Nelson &

25   Associates, Chtd. pursuant to LR 6 1, 6 2 and 7 1, that the time for Defendant to file a response

26   to Plaintiff’s Complaint on file herein is hereby extended up to and including March 11, 2019
27
     to allow adequate time to investigate the matter and file a response.
28
                                               Page 1 of 2
 Case 2:18-cv-02391-GMN-GWF Document 11 Filed 02/05/19 Page 2 of 2



 1
            IT IS HEREBY FURTHER STIPULATED between the parties that this extension of
 2
     time does not operate as a waiver of any claim or defense by any party.
 3
 4   Dated this 5th, day of February, 2019.            Dated this 5th, day of February, 2019.

 5   HKM EMPLOYMENT ATTORNEYS, LLP. PARKER NELSON & ASSOCIATES,
                                    CHTD.
 6
      /s/ Jenny Foley                                   /s/ Yadira Gibson
 7   JENNY L. FOLEY, PH.D., ESQ.                       THEODORE PARKER, III, ESQ.
     Nevada Bar No.: 9017                              Nevada Bar No. 004716
 8   MARTA D. KURSHUMOVA, ESQ.                         YADIRA R. GIBSON, ESQ.
     Nevada Bar No.: 14728                             Nevada Bar No. 008637
 9   1783 East Sahara, Suite 300                       2460 Professional Court, Suite 200
     Las Vegas, Nevada 89104                           Las Vegas, Nevada 89128
10   (702) 625-3893                                    (702) 868-8000
     Fax No.: (702) 625-3893                           Fax No.: (702) 868-8001
11   Attorneys for Plaintiff                           Attorneys for Defendant
12
                                               ORDER
13
            IT IS SO ORDERED.
14
15                                               ___________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
16
17                                               Dated this ____,
                                                            6th February 2019.

18
19
20
21
22
23
24
25
26
27
28
                                              Page 2 of 2
